Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 05/10/2021.  This action is made Final.
2.	Claims 1-15 are pending in the case.  Claims 1, 6 and 11 are independent claims. 	
Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Rejections of claims 1-15 under 35 U.S.C 101 for being directed to non-statutory subject matter of Abstract Idea without significantly more are withdrawn in light of the amendment.

7.	Claims 11-15 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
	Regarding claim 11, claim 11 recites “a tangible machine-readable medium including instructions which, when read by a machine, cause the machine to perform operations”.  However, the specification does not disclose any information on what the tangible machine-readable medium includes and/or excludes.   The recitation of “tangible machine-readable medium” in claim 11 does not exclude the machine-readable medium from being a signal per se. Thus, the broadest, reasonable interpretation 
	Dependent claims 12-15 fail to cure the deficiency of their parent claim 11; thus, claims 12-15 are also rejected under 35 U.S.C 101 for the same rationale as their parent claim 11.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites:
A computer-implemented method, at a compute infrastructure including a data management and storage (DMS) cluster, of providing a calendar view interface in a client device, the method including: 
receiving a request for a calendar view interface from the client device; 
determining a period of time to be presented in the calendar view interface; 
generating a calendar view interface for the period of time including an indicator for each day of the time period, and a snapshot management button for a snapshot; 
retrieving snapshot information for the period of time; [[and]] 
generating a snapshot indicator for each day within the time period based on the snapshot information;
 responsive to a selection of the snapshot management button, providing a snapshot manager to the interface to facilitate operations of a snapshot job, the snapshot manager including a mount button to mount a snapshot;
 	receiving, via the mount button, a request to mount a snapshot;
responsive to the request to mount the snapshot, materializing a snapshot chain, including full and incremental snapshots, as a single snapshot to be exposed by the DMS cluster via a mount point, and 
the calendar view interface, the materialized backup as a new resource in the compute infrastructure.

Claim 1 recites “the snapshot” in “responsive to the request to mount the snapshot” and multiple occurrence of “a snapshot”.  It is unclear to the examiner to which “a snapshot” is “the snapshot” in “responsive to the request to mount the snapshot” is referring. 
Claim 1 recites “the calendar view interface” in “presenting, in the calendar view interface” and multiple occurrence of “a calendar view interface”. It is unclear to the examiner to which “a calendar view interface” is “the calendar view interface” in “presenting, in the calendar view interface” is referring.
Claim 1 recites “the materialized backup” in “presenting, in the calendar view interface, the materialized backup as a new resource in the compute infrastructure”. There is a lack of antecedent basis for “the materialized backup” because “a materialized backup” has not recited before the recitation of “the materialized backup”.
	Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	To overcome the 112(b) rejection,  Applicant can amend claim 1 as follows:
	A computer-implemented method, at a compute infrastructure including a data management and storage (DMS) cluster, of providing a calendar view interface in a client device, the method including: 
receiving a request for [[a]] the calendar view interface from the client device; 
determining a period of time to be presented in the calendar view interface; 
generating [[a]] the calendar view interface for the period of time including an indicator for each day of the time period, and a snapshot management button for a snapshot; 
retrieving snapshot information for the period of time; [[and]] 
generating a snapshot indicator for each day within the time period based on the snapshot information;
 responsive to a selection of the snapshot management button, providing a snapshot manager to the interface to facilitate operations of a snapshot job, the snapshot manager including a mount button to mount [[a]] the snapshot;
 	receiving, via the mount button, a request to mount [[a]] the snapshot;
responsive to the request to mount the snapshot, materializing a snapshot chain, including full and incremental snapshots, as a single snapshot to be exposed by the DMS cluster via a mount point, and 
presenting, in the calendar view interface, [[the]] a materialized backup as a new resource in the compute infrastructure.
Regarding claim 6, claim 6 recites:
A system for providing a calendar view interface in a client device, the system comprising: 
a memory containing instructions; 
a data management and storage (DMS) cluster; and 
at least one processor configured by the instructions to perform operations comprising, at least:
 receiving a request for a calendar view interface from the client device; 
determining a period of time to be presented in the calendar view interface; 
generating a calendar view interface for the period of time including an indicator for each day of the time period, and a snapshot management button for a snapshot; 
retrieving snapshot information for the period of time; [[and]] 
generating a snapshot indicator for each day within the time period based on the snapshot information;
 responsive to a selection of the snapshot management button, providing a snapshot manager to the interface to facilitate operations of a snapshot job, the snapshot manager including a mount button to mount a snapshot; 
receiving, via the mount button, a request to mount a snapshot;
responsive to the request to mount the snapshot, materializing a snapshot chain, including full and incremental snapshots, as a single snapshot to be exposed by the DMS cluster via a mount point; and 
presenting, in the calendar view interface, the materialized backup as a new resource in the compute infrastructure.

Claim 6 recites “the snapshot” in “responsive to the request to mount the snapshot” and multiple occurrence of “a snapshot”.  It is unclear to the examiner to which “a snapshot” is “the snapshot” in “responsive to the request to mount the snapshot” is referring. 
Claim 6 recites “the calendar view interface” in “presenting, in the calendar view interface” and multiple occurrence of “a calendar view interface”. It is unclear to the examiner to which “a calendar view interface” is “the calendar view interface” in “presenting, in the calendar view interface” is referring.
Claim 6 recites “the materialized backup” in “presenting, in the calendar view interface, the materialized backup as a new resource in the compute infrastructure”. There is a lack of antecedent basis for “the materialized backup” because “a materialized backup” has not recited before the recitation of “the materialized backup”.
	Therefore, claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding claim 11, claim 11 recites:
A tangible machine-readable medium including instructions which, when read by a machine, cause the machine to perform operations in a method of providing a calendar view interface in a client device, the operations comprising at least: 
receiving a request for a calendar view interface from the client device; 
determining a period of time to be presented in the calendar view interface; 
generating a calendar view interface for the period of time including an indicator for each day of the time period, and a snapshot management button for a snapshot; 
retrieving snapshot information for the period of time; [[and]] 
generating a snapshot indicator for each day within the time period based on the snapshot information;
 	responsive to a selection of the snapshot management button, providing a snapshot manager to the interface to facilitate operations of a snapshot job, the snapshot manager including a mount button to mount a snapshot; 
receiving, via the mount button, a request to mount a snapshot;
responsive to the request to mount the snapshot, materializing a snapshot chain, including full and incremental snapshots, as a single snapshot to be exposed by the DMS cluster via a mount point; and 
presenting, in the calendar view interface, the materialized backup as a new resource in the compute infrastructure.

Claim 11 recites “the snapshot” in “responsive to the request to mount the snapshot” and multiple occurrence of “a snapshot”.  It is unclear to the examiner to which “a snapshot” is “the snapshot” in “responsive to the request to mount the snapshot” is referring. 
Claim 11 recites “the calendar view interface” in “presenting, in the calendar view interface” and multiple occurrence of “a calendar view interface”. It is unclear to the examiner to which “a calendar view interface” is “the calendar view interface” in “presenting, in the calendar view interface” is referring.
Claim 11 recites “the materialized backup” in “presenting, in the calendar view interface, the materialized backup as a new resource in the compute infrastructure”. There is a lack of antecedent basis for “the materialized backup” because “a materialized backup” has not recited before the recitation of “the materialized backup”.
	Therefore, claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Claim Objections
10.	Claims 4,  9 and 14 are objected to because of the following informalities:  

	Regarding claim 4, claim 4 recites:
The method of claim 1, further comprising receiving an instruction generated using the calendar view interface to execute an operation on a snapshot job.
 
Which should be:
The method of claim 1, further comprising receiving an instruction generated using the calendar view interface to execute an operation on [[a]] the snapshot job.

because “a snapshot job” has been recited in the parent claim 1.


Regarding claim 9, claim 9 recites:
The system of claim 6, wherein the operations further comprise receiving an instruction generated using the calendar view interface to execute an operation on a snapshot job.
 
Which should be:
The system of claim 6, wherein the operations further comprise receiving an instruction generated using the calendar view interface to execute an operation on [[a]] the snapshot job.

because “a snapshot job” has been recited in the parent claim 6.


Regarding claim 14, claim 14 recites:
The medium of claim 12, wherein the operations further comprise receiving an instruction generated using the calendar view interface to execute an operation on a snapshot job.
 
Which should be:
The medium of claim 12, wherein the operations further comprise receiving an instruction generated using the calendar view interface to execute an operation on [[a]] the snapshot job.

because “a snapshot job” has been recited in the parent claim 11.
Appropriate correction is required.


					Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


17.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bear et al. (US2010/0312754; PTO-892 dated 02/10/2021, hereinafter Bear), and further in view of Joshi et al. (US 2015/0372829; PTO-892 dated 02/10/2021, hereinafter Joshi) and Patrick et al. (US 8,943,441; hereinafter Patrick). 
	Regarding claim 1, Bear teaches A computer-implemented method, at a compute infrastructure including a data management and storage (DMS) cluster ([0025], manage data objects stored on a plurality of storage devices/cluster accessible to the computing environment; Figs. 5-9, data objects displayed in different forms/views that can be used to restore, burn or send, e.g., via commands in backup/management control 530),  of providing a calendar view interface in a client device (Fig. 4 & [0008], computing device which is a client as compared to server in [0031]; Fig. 8 & [0062]-[0063], calendar view 802), the method including: 
receiving a request for a calendar view interface from the client device ([0047], selection of calendar view by clicking on a calendar view icon in Fig. 5 of the client device); 
determining a period of time to be presented in the calendar view interface ([0063], select day/week/month control 806); 
generating a calendar view interface for the period of time including an indicator for each day of the time period (Fig. 8 & [0063], panel 802 with month, day/date information based on time period selected where each day is indicated in the display), and a snapshot management … for a snapshot (Fig. 5 & [0054], area 530 is a snapshot management … for a snapshot providing action buttons like Preview, Compare, Restore, Burn and Send); 
retrieving snapshot information for the period of time (Fig. 8 & [0064], snapshot data objects like Tuesday, Feb. 3, 2009 or 808, 810, 814, 816 shown at the snapshot time are received before objects are presented in panel 802 for the time period selected in [0063]); 
generating a snapshot indicator for each day within the time period based on the snapshot information (Fig. 8 & [0064], the rectangle outline of data object of “My Awes” in 808 is a sample snapshot indicator, snapshot objects are indicated based on snapshot information with selected time period in [0063]).
		Although Bear teaches generating a calendar view interface for the period of time including a snapshot management … for a snapshot (Fig. 8, 530) providing a plurality of selectable action/operation buttons on snapshots (Fig. 8, action buttons in 530), Bear seems to be silent on generating a calendar view interface for the period of time including a snapshot management button for a snapshot such that responsive to a selection of the snapshot management button, providing a snapshot manager to the interface to facilitate operations of a snapshot job.
		However, Joshi teaches generating a calendar view interface for the period of time including an indicator for each day of the time period (Figs. 2-3 & [0027]-[0029] & [0031], snapshot time line with event 204 in Fig. 2 or 304 in Fig. 3), and a snapshot management button for a snapshot (Fig. 3 & [0032], control 324 is snapshot management button for a snapshot) such that responsive to a selection of the snapshot management button(Fig. 3 & [0032], In response to an activation of the control 324, a context menu 316 may be displayed), providing a snapshot manager to the interface to facilitate operations of a snapshot job (Fig. 3 & [0032]-[0033], the context menu 316 is a snapshot manager that facilitate actions/operations of a snapshot job such as “send snapshot” or “print” snapshot).

Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of One would be motivated to make such a combination to provide users contextual action menu display for a snapshot as an alternate of persistent action menu items display in order to accommodate a variety of calendar item management information display in a limited display space (Joshi: [0032]-[0033], control 324 may be displayed in a top right corner section of the timeline 320 which is an efficient use of display space for on-demand calendar item management information display; [0029], control 224 to capture a timeline snapshot; Bear: Fig. 8, snapshot management action menu display in area 530).  
Bear/Joshi does not seem to expressly teach the snapshot manager including a mount button to mount a snapshot; receiving, via the mount button, a request to mount a snapshot; responsive to the request to mount the snapshot, materializing a snapshot chain, including full and incremental snapshots, as a single snapshot to be exposed by the DMS cluster via a mount point; and presenting, in the calendar view interface, the materialized backup as a new resource in the compute infrastructure.
However, Patrick teaches the snapshot manager including a mount button to mount a snapshot (Figs. 2-3 & [col 8, line 49-65], action icons in panel 210 include “mount” action icon/button); receiving, via the mount button, a request to mount a snapshot ( [col 8, line 49-65], user selects “mount” action icon in panel 210 of Fig. 2 or Fig. 3); responsive to the request to mount the snapshot, materializing a snapshot chain, including full and incremental snapshots (Fig. 3 & [col 9, line 34-67]-[col 10, line 1], a snapshot chain with base/Full backup files and incremental snapshots for a selected volume D; [col 8, line 49-65], mount image data of a selected image backup file in response to the request to mount the selected image file in Fig. 2; [col 3, line 45-67]-[col 4, line 1-2], a collapsed image backup file is a backup that is created by combining copies of blocks from a combination of multiple sequential base/full or incremental backup image files into a single backup image file. In Fig. 2, image file C_VOL_1003.spi which can be a collapsed image backup file is selected, the image file can be mounted using the “mount” action button in panel 210), as a single snapshot to be exposed by the DMS cluster via a mount point ( Fig. 3 & [col 9, line 34-67]-[col 10, line 1], a snapshot chain with base/Full backup files and incremental snapshots for a selected volume D; [col 8, line 49-65], mount image data of a selected image backup file as a new volume on a system as shown in Figs. 2-3; [col 3, line 45-67]-[col 4, line 1-2], a collapsed image backup file is a backup that is created by combining copies of blocks from a combination of multiple sequential base/full or incremental backup image files into a single backup image file. In Fig. 2, the selected image file C_VOL_1003.spi which can be a collapsed image backup file is a single snapshot to be exposed by the DMS cluster having multiple volumes of mounted and to be mounted image files and the time when “mount” action is activated is a mount point, since the image file can be mounted using the “mount” action button in panel 210); and presenting…the materialized backup as a new resource in the compute infrastructure ([col 8, line 49-65], mount image data of a selected image backup file as a new volume on a system as shown in Figs. 2-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a mount button to mount a snapshot in the action menu display in Patrick in the snapshot management action menu of One would be motivated to make such a combination to access snapshots stored in an external unmounted storage device for further manipulations once mounted (Bear: [0025], access a plurality of storage devices in the computer environment; Patrick: [col 8, line 49-65], mount image data of a selected image backup file as a new volume on a system).
Accordingly, Bear/Joshi/Patrick teaches presenting, in the calendar view interface, the materialized backup as a new resource in the compute infrastructure (Patrick: Figs. 2-3 & [col 8, line 49-65], mount image data of a selected image backup file via “mount” action button in panel 210 as a new volume on a system as shown in Figs. 2-3;  Bear: Fig. 8, once a selected volume is mounted in Patrick, the new volume can be displayed in the file system directory 510 & [0062] of Bear; Fig. 8 & [0062]-[0064], like directory tree 510 in Fig. 5 & [0051]-[0052] & [0054], contents in the directed tree 510 can be selected and displayed as calendar entries in 802 and backup control/action in snapshot management 530 like “restore” can be further selected in Fig. 8).

Regarding claim 2, Bear/Joshi/Patrick teaches The method of claim 1. Bear also teaches the limitation further comprising associating the snapshot indicator for each day with an indicator for the day within the calendar view interface (Fig. 8 & [0064], the rectangle outline 

Regarding claim 3, Bear/Joshi/Patrick teaches The method of claim 1. Bear also teaches the limitation further comprising providing the calendar view interface to the client device for display (Fig. 8 is a calendar view interface to the client device in Fig. 4).

Regarding claim 4, Bear/Joshi/Patrick teaches The method of claim 1. Bear also teaches the limitation further comprising receiving an instruction generated using the calendar view interface to execute an operation on a snapshot job (Fig. 8 & [0054], control like “restore”, “burn” job in panel 530 to process selected data objects corresponding to snapshots).

Regarding claim 5, Bear/Joshi/Patrick teaches The method of claim 1. Bear also teaches the limitation further comprising executing the operation on the snapshot job (Fig. 8 & [0054], control like “restore”, “burn” in panel 530 to process selected  data objects, backup control 530 include functions for performing backup job).

Regarding claim 6, Bear teaches A system for providing a calendar view interface in a client device (Fig. 8, calendar view showing snapshot objects; Fig. 4, client device), the system comprising: 
a memory containing instructions (Fig. 4 & [0021], memory, instructions); a data management and storage (DMS) cluster ([0025] & Fig. 5 or Fig. 8, data management interface and at least one processor configured by the instructions (Fig. 4 & [0021], processor) to perform the method of claim 1. Claim 6 is rejected by Bear/Joshi/Patrick with the same rationale as claim 1. 
Regarding claim 7,  claim 7 is directed to the system which performs the method of claim 2. Claim 7 is rejected with the same rationale as claim 2.
Regarding claim 8,  claim 8 is directed to the system which performs the method of claim 3. Claim 8 is rejected with the same rationale as claim 3.
Regarding claim 9, claim 9 is directed to the system which performs the method of claim 4. Claim 9 is rejected with the same rationale as claim 4.
					
Regarding claim 10, claim 10 is directed to the system which performs the method of claim 5. Claim 10 is rejected with the same rationale as claim 5.

Regarding claim 11, Bear teaches A tangible machine-readable medium including instructions (Fig. 4 & [0021], memory, instructions) which, when read by a machine, cause the machine to perform operations in a method of providing a calendar view interface in a client device (Fig. 8, calendar view interface), the operations comprising the steps recited in claim 1. Claim 11 is rejected by Bear/Joshi/Patrick with the same rationale as claim 1.

Regarding claim 12, Bear/Joshi/Patrick teaches The medium of claim 11. Bear also teaches the limitation wherein the operations further comprise associating the snapshot indicator for each day with an indicator for the day within the calendar view interface (Fig. 8 & [0064], the rectangle outline of data object of “My Awes” in 808 is a sample snapshot indicator associated with Tuesday, 02/03/2009, i.e., indicator for the day).

Regarding claim 13, Bear/Joshi/Patrick teaches The medium of claim 12. Bear also teaches the limitation wherein the operations further comprise providing the calendar view interface to the client device for display(Fig. 8 is a calendar view interface to the client device in Fig. 4).

Regarding claim 14, Bear/Joshi/Patrick teaches The medium of claim 12. Bear also teaches the limitation wherein the operations further comprise receiving an instruction generated using the calendar view interface to execute an operation on a snapshot job (Fig. 8 & [0054], control like “restore”, “burn” job in panel 530 to process selected  data objects corresponding to snapshots).

Regarding claim 15, Bear/Joshi/Patrick teaches The medium of claim 14. Bear also teaches the limitation wherein the operations further comprise executing the operation on the snapshot job(Fig. 8 & [0054], control like “restore”, “burn” in panel 530 to process selected  data objects, backup control 530 include functions for performing backup job).



Response to Arguments/Remarks
50. 	Applicant’s arguments/remarks filed on 05/10/2021 with respect to the rejections of claims 1-15 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive. Some of the limitations, such as the recited “mount” button in the amendment of 05/10/2021, aren’t taught by the reference of Bear. Therefore, the rejections under 35 U.S.C 102(a)(1) by Bear have been withdrawn.  However, upon further consideration, a new ground of rejections under 35 U.S.C 103 by the combination of Bear/Joshi/Patrick is made in view of the amendment. It is worth mentioning that Bear reference used in the previous 35 U.S.C 102(a)(1) of 02/10/2021 Non-Final office action is still cited in the current rejections (see details in the rejections above). Although Applicant mentioned that Bear does not teach each and every element of independent claims 1, 6 and 11 in the remarks of 05/10/2021, Applicant did not argue any specifics on why Bear fails to teach the previously cited claim limitations and no additional arguments are presented on the dependent claims, either.

Conclusion
61.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179